      Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 1 of 23
                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 4/21/2020


 RONALD ANDERSON,

                              Plaintiff,
                                                                   No. 19-CV-7971 (RA)
                         v.
                                                                     MEMORANDUM
                                                                    OPINION & ORDER
 NEW YORK CITY DEPARTMENT OF
 FINANCE,

                              Defendant.


        Plaintiff Ronald Anderson brings this action against Defendant New York City

Department of Finance, alleging racial discrimination and retaliation under federal, state,

and municipal law. Now before the Court is Defendant’s motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6). For the following reasons, the motion is

granted.

                                      BACKGROUND 1

        Plaintiff Ronald Anderson, an African American male, was hired by Defendant

New York City Department of Finance in December 2001 “as a City Tax Auditor in the

Real Property Transfer Tax (‘RPTT’) Division.” Compl. ¶ 11. Plaintiff alleges that

Defendant has subjected him to racial discrimination and unlawful retaliation since 2005.

        In 2005, Plaintiff was transferred out of the RPTT Division and assigned a new

supervisor, Thomas Connors. Upon meeting Plaintiff, Connors allegedly told him that

he, Anderson, was “[t]he despised man in the department” and “must work hard to make


        1
          The Court draws the following facts from Plaintiff’s complaint, see Dkt. 1, and accepts
them as true for purposes of this motion. See Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d
229, 237 (2d Cir. 2007).
      Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 2 of 23



up for that deficiency.” Id. ¶ 14. Afterwards, Plaintiff “submitted a complaint to Equal

Employment Opportunity (‘EEO’) Officer Anne Long,” but Long purportedly told him to

“leave the matter alone.” Id. ¶ 15.

       Around this time, a female customer allegedly harassed Plaintiff over the phone.

Connors responded by “direct[ing] [Plaintiff] to meet with a Finance Advocate” and

“ask[ing] for [Plaintiff’s] resignation.” Id. ¶ 16. Plaintiff refused to resign, leading

Connors to schedule a hearing before the Office of Administrative Trials and Hearings

(“OATH”). Before the hearing, “Connors informed [Plaintiff] that a male customer

called to complain about [Plaintiff’s] conduct.” Id. ¶ 17. Plaintiff disputes that he ever

spoke with this customer and alleges that Connors “fabricated” this in retaliation of

Plaintiff’s EEO complaint and refusal to resign. Id. At his hearing before OATH,

Plaintiff was suspended for 45 days, resulting in a loss of pay for 59 days. See id. ¶ 18.

Following his suspension, Connors told Plaintiff that “[i]t’s not finished yet.” Id. ¶ 19.

Plaintiff later wrote to the Assistant Commissioner about Connors’ conduct.

       In 2007, Defendant was transferred to an Auditor I position in the Refund

Department, which he alleges constituted “further retaliation against [him] for reporting

Connors’ discriminatory conduct.” Id. ¶ 20. Plaintiff asserts that everyone, except for

him, working in an Auditor I position was promoted to an Auditor II position. He e-

mailed Deputy Commissioner Hyman about “[his] refusal not to promote [Plaintiff]

because of his African-American race and in retaliation for his complaints,” but never

received a response. Id. ¶ 21.

       At an unspecified time after that, Plaintiff was transferred to the Industrial

Commercial Incentive Program. According to Plaintiff, this was “a senior position with




                                                  2
      Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 3 of 23



more responsibility,” but he was nonetheless not given “an increase in pay or update [to]

his employment status.” Id. ¶ 22. Plaintiff thus filed a grievance with the union. After a

hearing on this matter, Plaintiff was “retroactively compensated . . . for the eight months

he worked in the Incentive Program and transferred . . . back to the Refund Department.”

Id. ¶ 24. He further notes that, after his transfer, “Defendant assigned a Caucasian

employee to Mr. Anderson’s prior position.” Id. Attributing these transfers to racial

discrimination and retaliation, Plaintiff “again raised his concerns with EEO Officer

Long” but was advised “Defendant would do nothing for him.” Id. ¶ 26.

       In 2012, Plaintiff was assigned to work on a special project about non-profit

companies. Although he was named “the lead producer of the project,” Plaintiff alleges

that he was denied “a salary increase or promotion.” Id. ¶ 27. Plaintiff then applied for

several open positions in a different department. The Director of the Refund Department,

Grace Wong, allegedly told Plaintiff that she would recommend him for a promotion.

Nonetheless, Plaintiff was later informed that the positions were already filled. He

asserts that “Defendant filled the positions with individuals, all of whom did not possess

sufficient qualifications or expertise,” despite the fact that he had “ample experience and

a Master’s Degree.” Id. ¶ 29.

       Plaintiff next alleges that Kevin Ma was promoted to be the Deputy Director of

the Refund Department in 2014, even though Ma “lacked knowledge and experience in

the area.” Id. ¶ 30. Plaintiff asserts that he was forced “to perform Ma’s duties without

additional compensation or promotions.” Id. Plaintiff again filed a grievance with the

union and contacted the EEO, but insists that neither assisted him. Afterwards, Plaintiff

was transferred to the Payment Operations Departments, allegedly in retaliation for




                                                 3
      Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 4 of 23



making these reports. Although he was then notified about an open position in a different

division and recommended for it, Plaintiff says he was “advised . . . that senior

management ‘point blank’ refused to give [him] the position.” Id. ¶ 31.

       In September 2016, Plaintiff claims that Assistant Commissioner Leslie

Zimmerman and Manager Linda Levine were training employees on how to use a new

computer operating system, but they refused to include him in the training. Plaintiff

reported this to Levine, after which she “became angry with [him] and told other

employees that Mr. Anderson ‘confronted her.’” Id. ¶ 32. In reference to Plaintiff,

Zimmerman also allegedly said that “[h]is friends don’t talk to him anymore because of

what he did.” Id.

       Finally, Plaintiff alleges a series of incidents from June 2017 to February 2018.

He first asserts that he was denied overtime compensation during this period. In addition,

as of July 1, 2017, Zimmerman or Levine was required to approve request for overtime

opportunities – a “method [that] permitted Defendant to ensure that [Plaintiff] was denied

overtime.” Id. ¶ 34. Plaintiff also alleges that a number of his co-workers made negative

comments about him. On July 26, 2017, at a company party, referring to Plaintiff’s

lawsuit, Zimmerman purportedly said, “Some want to go to a hotel, while some want to

run to the bank.” Id. ¶ 35. On February 9, 2018, Leslie said to Plaintiff that “[t]he

commissioner told me not to expect any miracles,” and then one week later she said to

him, “[t]hat is blood money.” Id. ¶¶ 36-37. Plaintiff also alleges that on February 26,

2018, another co-worker asked him, “What are you doing here mother fucker?” Id. ¶ 37.

Finally, on February 20, 2018, Plaintiff alleges that Leslie and Keith “attempted to

photograph [him].” Id. ¶ 38.




                                                 4
      Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 5 of 23



       On August 26, 2019, Plaintiff filed this action. See Dkt. 1. Defendant filed the

present motion to dismiss on December 12, 2019, which Plaintiff opposed. See Dkt. 8,

13.

                                   LEGAL STANDARD

       To survive a motion to dismiss brought pursuant to Rule 12(b)(6), a complaint

must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). On a Rule 12(b)(6) motion, the question is “not whether [the plaintiff] will

ultimately prevail,” but “whether his complaint [is] sufficient to cross the federal court’s

threshold.” Skinner v. Switzer, 562 U.S. 521, 529-30 (2011) (citations omitted). In

answering this question, the Court must “accept[] all factual allegations as true, but

‘giv[e] no effect to legal conclusions couched as factual allegations.’” Stadnick v. Vivint

Solar, Inc., 861 F.3d 31, 35 (2d Cir. 2017) (citation omitted).

                                       DISCUSSION

I.     Section 1981 Claim

       Plaintiff first alleges that his rights were deprived in violation of 42 U.S.C. §

1981, which provides that “[a]ll persons within the jurisdiction of the United States shall

have the same right in every State and Territory to make and enforce contracts . . . and to

the full and equal benefit of all laws and proceedings for the security of persons and

property as is enjoyed by white citizens[.]” 42 U.S.C. § 1981(a); see Compl. ¶¶ 42-51.

Plaintiff specifically contends that “Defendant interfered with [his] right to contract the




                                                  5
      Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 6 of 23



sale of his labor by denying him the equal opportunity to apply for a position and advance

within his employment, denying him the same training it afforded to other comparators,

and by suspending [him] without just cause.” Compl. ¶ 49.

       Plaintiff’s § 1981 claim must be dismissed. Section 1981 does not provide a

private cause of action against a state actor, as Defendant is here. In 1989, the Supreme

Court held that “the express cause of action for damages created by § 1983 constitutes the

exclusive federal remedy for violation of the rights guaranteed in § 1981 by state

governmental units.” Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 733 (1989).

Recently, the Second Circuit affirmed that Jett remains the law: “[Section] 1981 does not

provide a separate private right of action against state actors.” Duplan v. City of New

York, 888 F.3d 612, 620-21 (2d Cir. 2018) (“[W]e now join the strong consensus of our

sister Circuits in rejecting [the plaintiff’s] argument and reaffirming Jett’s ongoing

viability.”); see also Beharry v. City of New York, No. 18-CV-2042 (AJN), 2019 WL

634652, at *3 (S.D.N.Y. Feb. 14, 2019) (dismissing a § 1981 claim brought against a

state actor in light of Duplan); Bermudez v. City of New York, 783 F. Supp. 2d 560, 576

(S.D.N.Y. 2011) (“When the defendant is a state actor, Section 1983 is the exclusive

remedy for violations of rights guaranteed under Section 1981.”).

II.    Title VII Claims

       Plaintiff alleges racial discrimination, retaliation, and hostile work environment

claims under Title VII, 42 U.S.C. § 2000e, spanning from 2005 to February 2018. The

Court considers each of these claims in turn. The Court first, however, addresses the

threshold issue of whether any – and, if so, which – of Plaintiff’s allegations are time-

barred and thus not permissible to review when analyzing his Title VII claims.




                                                  6
      Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 7 of 23



       A. Continuing Violations Doctrine

       In order to pursue a Title VII claim, a plaintiff must file a discrimination charge

with the EEOC within 300 days of the alleged discriminatory action. See 42 U.S.C. §

2000e-5(e); Van Zant v. KLM Royal Dutch Airlines, 80 F.3d 708, 712 (2d Cir. 1996)

(“This statutory requirement is analogous to a statute of limitations.”). The parties agree

that Plaintiff filed his initial charge of discrimination with the EEOC on August 24, 2017,

see Dkt. 9, Ex. 2 (EEOC Verified Complaint & Notice of Charge of Discrimination), and

that October 28, 2016 is therefore the 300-day outer limit for considering alleged

discriminatory conduct. See Def.’s Mot. at 3; Pl.’s Opp. at 5 (“Defendant accurately

calculates that three hundred days before August 24, 2017 was October 28, 2016.”).

Plaintiff nonetheless contends that the continuing violations doctrine applies here,

permitting the Court to review all of his allegations dating from 2005 through February

2018, see Compl. ¶¶ 14-39. See Pl.’s Opp. 4-7.

       Pursuant to the continuing violations doctrine, “a plaintiff who files a timely

EEOC charge about a particular discriminatory act committed in furtherance of an

ongoing policy of discrimination extends the limitations period for all claims of

discriminatory acts committed under that policy even if those acts, standing alone, would

have been barred by the statute of limitations.” Lightfoot v. Union-Carbide Corp., 110

F.3d 898, 907 (2d Cir. 1997). To invoke this doctrine, “there must have been an

actionable adverse employment action within the limitations period.” Almontaser v.

N.Y.C. Dep’t of Educ., No. 13-CV-5621, 2014 WL 3110019, at *5 (E.D.N.Y. July 8,

2014). In addition, a plaintiff must demonstrate that the alleged conduct is part of “an

ongoing policy of discrimination” and does not consist of “discrete incidents of




                                                 7
      Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 8 of 23



discrimination,” which do not fall within the scope of the continuing violations doctrine.

Little v. NBC, 210 F. Supp. 2d 330, 366 (S.D.N.Y. 2002); see Nat’l R.R. Passenger Corp.

v. Morgan, 536 U.S. 101, 114 (2002) (“Each incident of discrimination and each

retaliatory adverse employment decision constitutes a separate actionable ‘unlawful

employment practice.’”).

       Plaintiff first argues that all of the alleged conduct – that is, prior to and after

October 26, 2018 – were part of “an intense series of discriminatorily successive acts

[which] permits this courts to apply the continuing violation doctrine.” Pl.’s Opp. at 5;

see also id. at 6 (arguing that he “has adequately alleged a single and continuous stream

of unlawful conduct extending into the limitations period”). The Court disagrees.

Plaintiff fails to plausibly allege that the incidents he cites were part of any continuing

policy or practice of discrimination. Rather, the conduct seems to clearly constitute

“discrete incidents” of purported discrimination. Little, 210 F. Supp. 2d at 366.

       First, the alleged conduct took place over a span of thirteen years, with almost two

years between each of the incidents. Furthermore, these “alleged acts are sufficiently

isolated in time (usually from each other, and at least from the timely allegations) as to

break the asserted continuum of discrimination.” Quinn v. Green Tree Credit Corp., 159

F.3d 759, 766 (2d Cir. 1998). Second, throughout this time, Plaintiff worked in various

divisions of the Department of Finance and under different supervisors. As to nearly

every incident, Plaintiff alleges that a different manager or co-worker was the source of

the discrimination. Finally, Plaintiff alleges he was subject to discrimination in several

different forms – ranging from the failure to promote him or to compensate him for

overtime to being repeatedly transferred and the target of negative comments. Yet, “[i]t




                                                   8
      Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 9 of 23



is well-established that transfers, demotions, failure to compensate adequately, and

failure to promote do not constitute a continuing violation.” Little, 210 F. Supp. at 368;

see also Malarkey v. Texaco, Inc., 559 F. Supp. 117, 121 (S.D.N.Y. 1982) (“Completed

acts such as a termination through discharge or resignation, a job transfer, or

discontinuance of a particular job assignment, are not acts of a ‘continuing’ nature.”). As

one court in this district noted, this is particularly true when “the allegedly retaliatory acts

were taken by persons in different departments.” Little, 210 F. Supp. at 368. Nor does

Plaintiff offer a viable argument as to why his “claims are not separate and distinct,”

instead only making the generalized assertion that the incidents are “sufficiently similar .

. . to justify the conclusion that all acts were part of a single discriminatory practice.”

Pl.’s Opp. at 6.

        The circumstances alleged here are similar to those in Little v. NBC, 210 F. Supp.

2d 330 (S.D.N.Y. 2002), where the court also considered whether to apply the continuing

violations doctrine. Rejecting the doctrine’s application, the court noted that the

“allegations involve different co-workers and supervisors, in different time periods and

on different shows” – all facts that exist here. Id. at 368. “These differences,” the court

explained, “preclude invocation of the continuing violation doctrine.” Id. Plaintiff, by

contrast, argues that he is in a similar position to the plaintiff in Fitzgerald v. Henderson,

where the Second Circuit affirmed the application of the continuing violations doctrine.

251 F.3d 345 (2d Cir. 2001). But this contention is unavailing. Unlike in Fitzgerald,

where the alleged incidents of harassment were “related” because they were committed

by one supervisor and occurred over a short period of time, such facts are not present

here. Id. at 262-63.




                                                   9
     Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 10 of 23



       Plaintiff next asserts that the continuing violations doctrine applies because “[a]

continuing violation may be found where ‘specific and related instance of discrimination

are permitted by the employer to continue unremedied for so long as to amount to a

discriminatory policy or practice.’” Pl.’s Opp. at 6 (quoting Cornwell v. Robinson, 23

F.3d 694, 704 (2d Cir. 1994)). He argues that the discrimination began in 2005 and

continued for many years without any intervention by Defendant even though he filed

several complaints, each of which “was specifically premised on race discrimination and

retaliation,” with an EEO officer, as well as grievances with the union. Pl.’s Opp. at 6.

But this attempt to fit within the scope of the doctrine also fails. For this argument to be

successful, Plaintiff must allege “related instances of discrimination” over the thirteen-

year period. Cornell, 23 F.3d at 704 (emphasis added). As discussed in detail above, the

alleged conduct is not plausibly related other than the fact that the incidents took place

when Plaintiff was working for Defendant.

       Accordingly, the Court here denies Plaintiff’s request to apply the continuing

violations doctrine. It will therefore only consider conduct that is alleged to have taken

place on or after October 28, 2016.

       B. Discrimination

       Plaintiff first alleges that he was subject to racial discrimination in violation of

Title VII. The Court will consider the following allegations: (1) Defendant’s failure to

compensate Plaintiff for overtime hours worked from June 2017 through 2018; (2)

Defendant’s denial of overtime opportunities to Plaintiff as of July 1, 2017; (3) comments

made to Plaintiff in July 2017 and February 2018; and (4) the attempt by two co-workers

to photograph him in February 2018. See Compl. ¶¶ 33-39.




                                                 10
     Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 11 of 23



          To make a prima facie case of racial discrimination, a plaintiff must show that

“(1) she is a member of a protected class; (2) she is qualified for her position; (3) she

suffered an adverse employment action; and (4) the circumstances give rise to an

inference of discrimination.” Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 83

(2d Cir. 2015). At the initial pleading stage, “[t]he facts . . . in the complaint need not

give plausible support to the ultimate question of whether the employment action was

attributable to discrimination. They need only give plausible support to a minimal

inference of discriminatory intent.” Littlejohn v. City of New York, 795 F.3d 297, 311 (2d

Cir. 2015). Defendant does not dispute that Plaintiff was a member of a protected class

and qualified for the relevant positions. Rather, Defendant contends that the majority of

the allegations do not constitute adverse employment actions and, even if any or all do,

the allegations do not give rise to an inference of discrimination.

          The Court first concludes that most of Plaintiff’s timely allegations do not

constitute adverse employment actions. For purposes of this motion, Defendant concedes

that the denial of overtime pay or opportunities are adverse actions, but disputes that the

comments made to Plaintiff on February 9, 14, and 26, 2018 and the attempt to

photograph him on February 20, 2018 can also be deemed adverse actions. See Def.’s

Mot. at 7; see also Terry v. Ashcroft, 336 F.3d 128, 139 (2d Cir. 2003) (holding that the

failure to promote an employee can constitute an adverse employment action). The Court

agrees.

          “A plaintiff sustains an adverse employment action if he or she endures a

‘materially adverse change’ in the terms and conditions of employment.” Galabya, 202

F.3d at 640; see also Terry, 336 F.3d at 138 (“An ‘adverse employment action’ is one




                                                   11
     Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 12 of 23



which is ‘more disruptive than a mere inconvenience or an alteration of job

responsibilities.’” (citation omitted)). Examples of adverse employment actions include

the “termination of employment, a demotion evidenced by a decrease in wage or salary, a

less distinguished title, a material loss of benefits, significantly diminished material

responsibilities, or other indices unique to a particular situation.” Vega, 801 F.3d at 85.

       The four remarks that Plaintiff alleges were made to him in July 2017 and

February 2018 do not plausibly constitute adverse employment actions. Nowhere does

Plaintiff demonstrate how these comments resulted in a material change to his

employment. At most, these comments were stray remarks made to or “mere

inconvenience[s]” for Plaintiff. Terry, 336 F.3d at 138. Moreover, it is well settled

among courts in this circuit that these types of comments do not rise to the level of an

actionable adverse employment action. See, e.g., LeeHim v. N.Y.C. Dep’t of Educ., No.

17-CV-3838 (PAE), 2017 WL 5634128, at *4 (S.D.N.Y. Nov. 21, 2017) (holding that

comments, including being “‘shushed’ by a peer,” being “criticized . . . as ‘not a team

player’ and ‘too aggressive,’” and “attacked by [a co-worker] in a ‘profane and angry

tirade’” do not rise to the level of an adverse employment actions); Trachtenberg v. Dep’t

of Educ. of City of N.Y., 937 F. Supp. 2d 460, 467 (S.D.N.Y. 2013) (“[E]xcessive scrutiny

do[es] not constitute adverse employment action in the absence of other negative results,

such as a decrease in pay or being placed on probation.”); Hall v. N.Y.C. Dep’t of

Transp., 701 F. Supp. 2d 318, 335-36 (E.D.N.Y. 2010) (“[E]ven assuming that plaintiff

was subjected to criticism and reprimands, where, as here, such conduct did not lead to

materially adverse employment consequences, it is not considered actionable disparate

treatment.”); Katz v. Beth Israel Med. Ctr., No. 95-CV-7183 (AGS), 2001 WL 11064, at




                                                  12
      Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 13 of 23



*14 (S.D.N.Y. Jan. 4, 2001) (“Being yelled at . . . do[es] not rise to the level of adverse

employment actions[.]”).

         Nor does Plaintiff’s allegation that “Leslie and Keith attempted to photograph

[him]” constitute an adverse employment action. Compl. ¶ 38. Again, the complaint

contains no mention of how this conduct impacted Plaintiff in a material way in his

employment. See Trachtenberg, 937 F. Supp. 2d at 467 (holding that a co-worker’s

“habit of ‘stand[ing] in the area and star[ing] at [plaintiff] in an effort to intimidate her’”

does not constitute an adverse employment action). The Court will not infer a material

effect on Plaintiff when no such allegations are made. As such, the Court concludes that

the only allegations rising to the level of adverse employment actions are the denial of

overtime compensation and overtime opportunities in 2017 and 2018. 2

         Nevertheless, even as to these two adverse employment actions, Plaintiff fails to

plausibly allege that he was denied overtime compensation and overtime opportunities

due in some way to racial discrimination. For Title VII discrimination claims, the

“motivating factor” standard applies. See Vega, 801 F.3d at 86 (“[A] plaintiff in a Title

VII case need not allege ‘but-for’ causation.”). In other words, the inquiry is “whether

the plaintiff has met her burden of proving that the adverse employment decision was

motivated at least in part by an ‘impermissible reason,’ i.e., a discriminatory reason.” Id.

at 87.

         Plaintiff states that he “has established an inference of discrimination through


         2
           Plaintiff barely attempts to argue in his opposition that his allegations in 2017 and 2018
were adverse employment actions, focusing instead on defending the time-barred allegations. At
most, Plaintiff asserts that “the ongoing remarks made to [Plaintiff] amount to more than petty
slights and trivial remarks.” Pl.’s Opp. at 11-12. But this conclusory statement does not
articulate how Plaintiff suffered a “‘materially adverse change’ in the terms and conditions of
[his] employment” as a result of those comments. Galabya, 202 F.3d at 640 (citation omitted).


                                                     13
     Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 14 of 23



direct evidence of discriminatory intent and by circumstantial evidence[.]” Pl.’s Opp. at

13. The Court, however, finds no direct evidence of discriminatory intent alleged in the

complaint. The only relevant allegations are conclusory assertions that the denial of

overtime pay and opportunities were motivated by racial discrimination. However,

“[n]aked assertions of race discrimination . . . without any specific [factual] allegation of

a causal link between the [d]efendants’ conduct and the [p]laintiff’s [protected

characteristic]” are insufficient. Sanders-Peay v. N.Y.C. Dep’t of Educ., No. 14-CV-

4534, 2014 WL 6473507, at *3 (E.D.N.Y. Nov. 18, 2014); see also Patane v. Clark, 508

F.3d 106, 112 (2d Cir. 2007) (affirming dismissal of a Title VII gender discrimination

claim where the complaint failed to “set forth any factual circumstances from which a

gender-based motivation for such an action might be inferred”).

       Nor does Plaintiff’s reliance on circumstantial evidence adequately plead

discriminatory intent here. Throughout the complaint, Plaintiff suggests that he was

treated differently than other employees and that “Defendant subjected him to adverse

employment actions by subjecting him to disparate treatment in the terms and conditions

of his employment as compared to similarity situated non-African American employees

without regard to their race.” Pl.’s Opp. at 9-10. Although “[a] showing of disparate

treatment – that is, a showing that the employer treated plaintiff ‘less favorably than a

similarly situated employee outside his protected group’ – is a recognized method of

raising an inference of discrimination for purposes of making out a prima facie case,”

Plaintiff has not made that showing here. Sotomayor v. City of New York, 862 F. Supp.

2d 226, 254 (S.D.N.Y. 2012) (citation omitted).

       To viably plead a disparate treatment theory, Plaintiff “must show []he was




                                                 14
     Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 15 of 23



similarly situated in all material respects to the individuals with whom []he seeks to

compare herself.” Id. However, as to the allegations that Plaintiff was denied overtime

compensation and opportunities, the complaint does not even mention a comparator. 3

Plaintiff only generally – and insufficiently – asserts that “Defendant treated [him]

differently as compared to similarly-situated non-African American employees.” Compl.

¶ 41. In his opposition, Plaintiff offers nothing more specific, once again broadly stating

that “Defendant’s disparate treatment of [Plaintiff] can only be explained by a

discriminatory animus due to his race due to the preferential treatment afforded to non-

African American employees.” Pl.’s Opp. at 10. Without alleging a single comparator as

to these allegations, Plaintiff falls well short of satisfying the disparate treatment standard

“requir[ing] a reasonably close resemblance of the facts and circumstances of [P]laintiff’s

and comparator’s cases.” Trachtenberg, 937 F. Supp. 2d at 471.

        As such, while Plaintiff pleads two adverse employment actions, he fails to

plausibly allege that discriminatory animus played a role in either of those actions. See

LeeHim, 2017 WL 5634128, at *7 (“[C]ourts will refuse to find an inference of

discrimination absent some direct contextual link to a protected characteristic.”).

        C. Retaliation

        Plaintiff next alleges that he suffered retaliation in violation of Title VII.

Retaliation claims under Title VII are analyzed under the same framework as

discrimination claims. See Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 110 (2d

Cir. 2010). “To establish a prima facie case of retaliation, [a plaintiff] must show (1) that



        3
         Significantly, the complaint also does not even allege when or how Plaintiff was denied
overtime compensation or opportunities other than generally stating that this took place in 2017
and 2018. See Compl. ¶¶ 33-34.


                                                   15
     Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 16 of 23



she participated in a protected activity, (2) that she suffered an adverse employment

action, and (3) that there was a causal connection between her engaging in the protected

activity and the adverse employment action.” 4 Id. at 110. Unlike discrimination claims

however, retaliation under Title VII requires application of a “but-for” causation

standard. See Vega, 801 F.3d at 90 (“Unlike Title VII discrimination claims, however,

for an adverse retaliatory action to be ‘because’ a plaintiff made a charge, the plaintiff

must plausibly allege that the retaliation was a ‘but-for’ cause of the employer’s adverse

action.”).

        The prior section’s discussion as to which allegations may rise to the level of

adverse employment actions is equally applicable here. For the reasons stated above,

only the alleged denial of overtime compensation and overtime opportunities plausibly

constitute adverse employment actions, such that they would have “dissuaded [Plaintiff]

from making or supporting a charge of discrimination as a result.” Mabry v.

Neighborhood Def. Serv., 769 F. Supp. 2d 381, 398 (S.D.N.Y. 2011).

        But because Plaintiff’s allegations regarding these two adverse employment

actions did not satisfy the lesser “motivating factor” standard for Title VII discrimination

claims, they cannot plausibly satisfy retaliation’s more stringent “but-for” causation

standard. Notably, nowhere in the complaint does Plaintiff allege that his report to

Levine – the relevant protected activity here – was a but-for cause of him being denied

either overtime compensation or opportunities.


        4
          For purposes of this motion, Defendant has “presume[d] that Plaintiff intends to plead
that his complaint to Levine and Zimmerman [in 2016] about their failure to train him on the
operating system was a protected activity.” Def.’s Mot. at 15; see also Compl. ¶ 32. The Court
accepts this assertion and thus presumes for purposes of this motion that Plaintiff has plausibly
alleged that he engaged in protected activity. It notes, however, that Plaintiff’s other alleged
protected activities all took place prior to October 28, 2016, and thus are time-barred.


                                                    16
     Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 17 of 23



       Even if Plaintiff were to try to rely on temporal proximity to establish a causal

connection between his report to Levine in 2016 and the subsequent denial of overtime

compensation and opportunities in 2017 and 2018, that too would be unavailing. While

“[m]ere temporal proximity between a plaintiff’s protected activity and an adverse

employment action is sufficient to create an inference of retaliation for purposes of

proving a prima facie case, . . . the intervening period must be ‘very close.’” Bagley v.

J.P Morgan Chase & Co., No. 10-CV-1592 (PGG), 2012 WL 2866266, at *9 (S.D.N.Y.

July 12, 2012). Here, the protected activity and adverse conduct are not sufficiently

close. Plaintiff does not state exactly when he complained to Levine about being denied

the computer training, but the Court will assume it took place shortly after September

2016 when that training took place. See Compl. ¶ 32. According to Plaintiff, however,

he was not denied overtime compensation and overtime opportunities until at least June

and July 2017, respectively. Id. ¶¶ 33-34. As such, approximately nine months took

place between the relevant protected activity and adverse employment actions, which is

significantly more time than courts typically permit to establish temporal proximity. See

Uddin v. City of New York, 427 F. Supp. 2d 414, 434 (S.D.N.Y. 2006) (“Any alleged

actions that took place more than nine months after the last alleged protected activity . . .

are too remote to establish a causal connection.”).

       Therefore, Defendant’s motion to dismiss the Title VII retaliation claim is also

granted.

       D. Hostile Work Environment

       Finally, Plaintiff alleges a hostile work environment claim under Title VII. “In

order to establish a hostile work environment claim under Title VII, a plaintiff must




                                                 17
     Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 18 of 23



produce enough evidence to show that ‘the workplace is permeated with discriminatory

intimidation, ridicule, and insult, that is sufficiently severe or pervasive to alter the

conditions of the victim’s employment and can create an abuse working environment.’”

Gorzynski, 596 F.3d at 102. This claim “requires evidence not only that the victim

subjectively perceived the environment to be hostile or abusive, but also that the

environment was objectively hostile and abusive.” Hayut v. State Univ. of N.Y., 352 F.3d

733, 745 (2d Cir. 2003). A court is to consider “the frequency of the discriminatory

conduct; its severity; whether it is physically threatening or humiliating, or a mere

offensive utterance; and whether it unreasonably interferes with an employee’s work

performance.” Kaytor v. Elec. Boat Corp., 609 F.3d 537, 547 (2d Cir. 2010) (emphases

removed).

        Unlike the previously discussed discrimination and retaliation claims, when

reviewing this hostile work environment claim, the Court must consider all of the

allegations in the complaint – from 2005 to 2018. In National Railroad Passenger Corp.

v. Morgan, the Supreme Court explained that, “[i]n determining whether an actionable

hostile work environment claim exists, we look to ‘all the circumstances,’” thus “a court

may, for the purposes of determining liability, review all such conduct, including those

acts that occur outside the filing period.” 536 U.S. at 116 (“It does not matter, for

purposes of the statute, that some of the component acts of the hostile work environment

fall outside the statutory time period.”); see also Raniola v. Bratton, 243 F.3d 610, 617

(2d Cir. 2001) (requiring a court to evaluate the whole record and “the totality of the

circumstances”).

        Nonetheless, Plaintiff fails to plausibly plead a hostile work environment claim.




                                                   18
       Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 19 of 23



Although Plaintiff does allege a range of conduct over thirteen years – from being

suspended and losing pay, denied promotions, repeatedly transferred, and excluded from

a training, to receiving negative comments from supervisors and co-workers, see Compl.

¶¶ 19, 21, 32-39 – these incidents are insufficiently “continuous and concerted in order to

be deemed pervasive.” Alfano v. Costello, 294 F.3d 365, 374 (2d Cir. 2002) (citation

omitted). Rather, as previously discussed, Plaintiff’s allegations are more akin to isolated

incidents that occurred throughout his nearly two-decade tenure working for Defendant.

See id. (explaining that “incidents must be more than ‘episodic’” to support a work

environment claim). Each alleged incident took place at least two years apart, while

Plaintiff worked in various departments and under different supervisors. Nor is the

alleged conduct sufficiently severe so as to overcome its episodic nature. For instance,

“[s]imple teasing” or “offhand comments” do not support a hostile work environment

claim. Petrosino v. Bell Atl., 385 F.3d 210, 223 (2d Cir. 2004).

        But even assuming arguendo that the conduct alleged was sufficiently severe,

Plaintiff still has not plausibly demonstrated that he suffered these actions as a result of

his race. “The dispositive principle here is that the hostility must be ‘discriminatory’ –

that is, based on race (or some other unlawful factor).” Henderson v. City of New York,

818 F. Supp. 2d 573, 581 (E.D.N.Y. 2011). As explained earlier in the discrimination

section, the complaint is devoid of any allegations tying the alleged conduct to racial

animus. To satisfy such a claim, Plaintiff must do more than make generalized

assertions. Thus, the hostile work environment claim is also dismissed.

III.    Section 1983 Claim

        Finally, Plaintiff asserts that his rights under 42 U.S.C. § 1983 were violated




                                                  19
     Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 20 of 23



because the City of New York, sued herein as the Department of Finance, “engaged in [a]

custom that denied [Plaintiff] his equal protection constitutional rights.” 5 Compl. ¶ 57.

Plaintiff does not specify what was the alleged custom. Based on the pleadings as a

whole, however, the Court assumes that Plaintiff is broadly asserting that Defendant

engaged in a custom of racial discrimination and unlawful retaliation. See id. ¶¶ 56-57.

        Under § 1983, a municipality cannot be held vicariously liable for the acts of its

employees. See Coon v. Town of Springfield, 404 F.3d 683, 686-87 (2d Cir. 2005) (citing

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978)). Therefore, a successful § 1983

claim against a municipal entity requires a plaintiff to plead (1) an official policy or

custom that (2) causes the plaintiff to be subjected to (3) a denial of a constitutional right.

See Vippolis v. Vill. of Haverstraw, 768 F.2d 40, 44 (2d Cir. 1985); see also Patterson v.

County of Oneida, 375 F.3d 206, 226 (2d Cir. 2004) (requiring that a § 1983 claim be

premised on the theory that the municipal actor’s allegedly unconstitutional “acts were

performed pursuant to a municipal policy or custom”). “[A] plaintiff must allege facts –

not merely conclusory assertions – that ‘tend[] to support, at least circumstantially, an

inference that such a municipal policy or custom exists.’” Daniels v. City of New York,

No. 18-CV-3717 (RA), 2019 WL 1437586, at *4 (S.D.N.Y. Mar. 31, 2019) (citation

omitted).

        This claim must also be dismissed. The complaint is devoid of any factual


        5
           In reviewing Plaintiff’s § 1983 claim, the Court may only consider allegations in the
complaint occurring on or after August 26, 2016 – three years from the date on which this action
was filed. See Shomo v. City of New York, 579 F.3d 176, 181 (2d Cir. 2009) (“The statute of
limitations for claims brought under Section 1983 is governed by state law, and in this case is the
three-year period for personal injury actions under New York State law.”); see also Bermudez,
783 F. Supp. 2d at 573 (“[Plaintiff’s] claims under Section 1983 . . . are subject to a three-year
statute of limitations.”). For the same reasons previously discussed regarding the Title VII
claims, the Court here too rejects the application of the continuing violations doctrine.


                                                    20
     Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 21 of 23



allegations regarding a custom or policy of unlawful discrimination or retaliation within

the Department of Finance. Most significantly, Plaintiff does not state anywhere in the

complaint what custom he believes to have violated his rights under § 1983. The Court is

thus left to infer, based on the complaint as a whole, that the alleged custom is one of

discrimination and retaliation. Even inferring that much, there is nothing in the

complaint suggesting that the alleged discriminatory and retaliatory conduct that Plaintiff

suffered was a result of a municipal custom. Rather, the complaint is better described as

pleading isolated incidents directed at Plaintiff. Therefore, pursuant to this circuit’s case

law, this § 1983 claim cannot withstand Defendant’s motion to dismiss. As the Second

Circuit has noted, “[t]he mere assertion . . . that a municipality has such a custom or

policy is insufficient in the absence of allegations of fact tending to support, at least

circumstantially, such an inference.” Dwares v. City of New York, 985 F.2d 94, 100 (2d.

Cir. 1993); see also Brodeur v. City of New York, No. 99-CV-651 (WHP), 2002 WL

424688, at *6 (S.D.N.Y. Mar. 18, 2002) (concluding that it is inadequate to “flatly

assert[] that the City had a policy” without making any “specific factual allegations”).

       In his opposition, Plaintiff now contends that he “has pled and proven that

Defendant lacks any discrimination policy that requires its employees’ complaints to be

properly investigated and adequately addressed.” Pl.’s Opp. at 20 (“Defendant maintains

no policy to combat discrimination which has denied [Plaintiff] any due process of his

constitution right.”). Even assuming the complaint could be read to make such an

allegation, it too would fail. Plaintiff offers no facts to support this assertion that his EEO

complaints and union grievances were not properly investigated or addressed because of

a municipal custom or policy. See, e.g., Plair v. City of New York, 789 F. Supp. 2d 459,




                                                  21
      Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 22 of 23



469 (S.D.N.Y. 2011) (explaining that “boilerplate allegations of unconstitutional policies

and practices” do not suffice to allege a Monell claim).

       Accordingly, Plaintiff’s § 1983 claim is also dismissed.

IV.    State & Municipal Claims

       Finally, Plaintiff brings claims of discrimination and retaliation under state and

municipal law. See Compl. ¶¶ 75-109. Federal district courts have supplemental

jurisdiction over non-federal law claims “that are so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.” 28 U.S.C. § 1367(a). But a district court

“may decline to exercise supplemental jurisdiction over a claim” once it “has dismissed

all claims over which it has original jurisdiction.” Id. § 1367(c)(3). “[I]n the usual case

in which all federal-law claims are eliminated before trial, the balance of factors to be

considered under the [supplemental] jurisdiction doctrine – judicial economy,

convenience, fairness, and comity – will point toward declining to exercise jurisdiction

over the remaining state-law claims.” Valencia ex rel. Franco v. Lee, 316 .3d 299, 305

(2d Cir. 2003).

       Here, the Court has already granted Defendant’s motion to dismiss as to all of the

federal claims. Because the Court addressed and dismissed these claims early in the

litigation, declining jurisdiction over the remaining state and municipal claims would not

disserve the principles of judicial economy, convenience, or fairness. For this reason, the

Court declines to exercise supplemental jurisdiction.




                                                 22
     Case 1:19-cv-07971-RA Document 15 Filed 04/21/20 Page 23 of 23




                                      CONCLUSION

         For the foregoing reasons, Defendant’s motion to dismiss is granted in its entirety.

Should Plaintiff choose to amend, he shall file the amended complaint no later than May

21, 2020, if he has a good faith to do so. The Clerk of Court is respectfully directed to

terminate the motion pending at docket entry 8.

Dated:      April 21, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                  23
